6 N.Y.2d 912 (1959)
Byron Van Tuyl, by Marcia Van Tuyl, His Guardian ad Litem, Respondent,
v.
State of New York, Appellant. (Claim No. 32846.)
Robert Van Tuyl, Jr., by Marcia Van Tuyl, His Guardian ad Litem, Respondent,
v.
State of New York, Appellant. (Claim No. 32847.)
Catherine Van Tuyl, by Marcia Van Tuyl, Her Guardian ad Litem, Respondent,
v.
State of New York, Appellant. (Claim No. 32848.)
Marcia Van Tuyl, Respondent,
v.
State of New York, Appellant. (Claim No. 32849.)
Robert Cowles, as Administrator of The Estate of Robert R. Cowles, Deceased, Respondent,
v.
State of New York, Appellant. (Claim No. 32876).
Court of Appeals of the State of New York.
Argued May 13, 1959.
Decided July 8, 1959.
Louis J. Lefkowitz, Attorney-General (Jean R. McCoy and Paxton Blair of counsel), for appellant.
William F. Fitzpatrick for respondents.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Judgments affirmed, with costs; no opinion.